NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            _____________

                                No. 10-1930
                               _____________

                        UNITED STATES OF AMERICA

                                      v.

                          LOUIS MARTIN AGNES,
                                        Appellant
                              _____________

               On Appeal from the United States District Court
                    for the Eastern District of Pennsylvania
                     District Court No. 2-93-cr-00314-001
             District Judge: The Honorable Ronald L. Buckwalter


              Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                               July 10, 2012

           Before: RENDELL, SMITH, and BARRY, Circuit Judges

                             (Filed: July 27, 2012)
                           _____________________

                                  OPINION
                           _____________________

SMITH, Circuit Judge.

     Louis Martin Agnes appeals from the District Court‟s denial of his motion to

correct his sentence under Federal Rule of Criminal Procedure 36 in order to

                                       1
receive credit for time served as the result of the revocation of his parole from an

earlier conviction. We conclude that such a claim cannot be brought under Rule

36, and we will affirm.1

        On March 14, 1983, Agnes was convicted by a jury of Hobbs Act extortion,

in violation of 18 U.S.C. § 1951. Agnes was sentenced to 20 years imprisonment.

On August 12, 1991, Agnes was paroled from this sentence. On October 22, 1992,

while still on parole, Agnes was arrested in Florida on a Federal Parole Revocation

Warrant for participating in the distribution of methamphetamine. Beginning on

January 29, 1993, Agnes was incarcerated for violating the terms of his parole.2

        On June 18, 1993, Agnes was indicted by a federal grand jury for the

conduct that led to the revocation of his parole. Agnes was charged with one count

of conspiracy to distribute methamphetamine, in violation of 21 U.S.C. § 846;

three    counts   of distributing   and possessing    with   intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1); and three counts of

distributing and possessing with intent to distribute methamphetamine in a school

zone, in violation of 21 U.S.C. § 860(a).


1
  The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have
appellate jurisdiction pursuant to 18 U.S.C. § 1291.
2
  The facts relating to the revocation of Agnes‟s parole, including the precise
conditions of his parole, are not evident from the record. We take the facts as
recited in the parties‟ briefs, as those facts have not been disputed. In any case,
these facts affect neither our legal analysis nor our holding in this appeal.
                                            2
      On March 6, 1995, Agnes pled guilty to all seven counts. On July 25, 1995,

the District Court held a sentencing hearing. At no point prior to or during the

hearing did Agnes request that the District Court credit his time already served for

the revocation of his parole. The District Court calculated a Sentencing Guidelines

range of 292 to 365 months imprisonment, and sentenced Agnes to 292 months

imprisonment on each of the seven counts, as well as a ten-year term of supervised

release. The District Court stated orally that the 292-month sentence for each

count was “to be served concurrently with each other and concurrently with the

violation of parole sentence he‟s now serving.”

      The District Court filed its sentencing judgment on July 26, 1995. This

judgment provided that the prison term on each count was to run concurrently with

each other count, but did not reference his revocation of parole. On May 6, 1996,

the District Court amended its judgment to provide that the prison term on each

count “is to run concurrently to the violation of parole [s]entence the defendant is

currently serving.”

      On October 16, 2009, after a lengthy history of administrative proceedings

within the Bureau of Prisons, Agnes filed a pro se motion to modify his sentencing

judgment under Federal Rule of Criminal Procedure 36. Agnes contested the

Bureau of Prisons‟ determination that he would not receive credit for time served

on his violation of parole sentence from January 29, 1993 through July 24, 1995,

                                         3
towards his instant 292-month prison term. On March 16, 2010, the District Court

denied Agnes‟s motion, noting that “[t]he Bureau of Prisons has correctly

calculated his sentence in this case in accordance with 18 U.S.C. § 3585, and this

court‟s judgment order of July 26, 1995, as amended May 6, 1996.” Agnes timely

appealed.3

      We agree with the Government that this challenge is not properly brought

under Rule 36.4 Generally, a court “may not substantively alter a [sentencing]

judgment without specific authorization.” United States v. Bennett, 423 F.3d 271,

276-77 (3d Cir. 2005) (quoting United States v. DeLeo, 644 F.2d 300, 301 (3d Cir.

1981)). Rule 36 does permit a court to modify a sentencing judgment, but such

modifications are “limited to the correction of clerical errors in the judgment. „A

clerical error involves a failure to accurately record a statement or action by the


3
  Though Agnes filed his notice of appeal pro se, he has since retained counsel.
The briefing in this appeal was filed through retained counsel. Agnes has since
filed a motion to strike his counsel‟s brief and to proceed pro se. We have
previously cautioned that “a motion to discharge appellate counsel after counsel
has filed a brief is likely to be denied.” United States v. Turner, 677 F.3d 570, 576
n.3 (3d Cir. 2012). We see no reason to deviate from the general rule here, where
counsel has adequately briefed the issue raised in Agnes‟s pro se notice of appeal,
and where Agnes has provided no details concerning why he wishes counsel to be
discharged. Accordingly, we will deny Agnes‟s motion.
4
  We review de novo the question whether a court had authority to amend its
sentence under Rule 36. See United States v. Bennett, 423 F.3d 271, 274 (3d Cir.
2005). Though the District Court addressed Agnes‟s claims on the merits, “[w]e
may affirm a district court for any reason supported by the record.” Brightwell v.
Lehman, 637 F.3d 187, 191 (3d Cir. 2011).
                                         4
court or one of the parties.‟”5 Id. at 277-78 (quoting 26 James W. Moore, et al.,

Moore’s Fed. Practice & Procedure ¶ 636.02[2] (3d ed. 2005)). Generally, the

rule is “used to correct a written judgment of sentence to conform to the oral

sentence pronounced by the judge.” Id. at 278.

       Agnes has alleged no such clerical error.   Rather, he argues that when the

District Court ordered his 292-month sentence to run concurrent with his sentence

for violating his parole, the court intended retroactive effect, even though the

amended sentencing judgment lacked any language evidencing such intent. This is

no clerical error “of the sort that a clerk or amanuensis might commit, mechanical

in nature.”    United States v. Guevremont, 829 F.2d 423, 426 (3d Cir. 1987)

(quoting Dura-Wood Treating Co. v. Century Forest Indus., Inc., 694 F.2d 112,

114 (5th Cir. 1982)). Rather, Agnes alleges “an oversight or omission by the court,

rather than . . . a clerical mistake[.]” Id.

       Guevremont is instructive. There, a district court resentencing a particular

defendant issued a sentencing judgment “vacating” the original sentence. The

court‟s original sentence ordered restitution and a term of probation. Because the

second sentencing judgment vacated, rather than modified and suspended, the

original sentencing judgment, the defendant argued that he was no longer required


5
  Rule 36 also permits a court to correct an “error in the record arising from
oversight or omission.” Fed. R. Crim. P. 36. Agnes has alleged no such error in
the instant record.
                                               5
to submit to a term of probation, and was no longer liable for restitution. The

District Court entered a third judgment under Rule 36, purportedly correcting the

second sentencing judgment in accordance with its original intent to keep intact the

term of probation and restitution order. We reversed, holding that even if the court

had not intended to vacate the defendant‟s restitution order, Rule 36 did not permit

it to substantively modify its sentencing judgment after it was issued. We noted

that “the corrected order does not merely correct a clerical mistake; rather, it

substantially revamps the order.” Id. at 426-27.

      As in Guevremont, amending the District Court‟s judgment to give

retroactive credit for time served from January 29, 1993 through July 24, 1995

would “substantially revamp[ ]” the court‟s sentencing order. Even if the District

Court intended retroactive effect, and we do not believe that it did, Agnes‟s claim

is simply “not within the purview of Rule 36.” Id. at 426.6

      Accordingly, we will affirm the judgment of the District Court.




6
  The Government argues that Agnes‟s claim is closer in nature to a habeas claim
challenging the Bureau of Prisons‟ execution of his sentencing judgment. See
Woodall v. Fed. Bureau of Prisons, 432 F.3d 235, 241-42 (3d Cir. 2005) (holding
that 28 U.S.C. § 2241 permits a federal inmate to challenge the execution of his or
her sentencing judgment). On appeal, Agnes rejects the Government‟s argument,
and continues to characterize his claim as a Rule 36 motion as opposed to a habeas
petition. As such, we see no need to construe Agnes‟s claim as a habeas petition in
order to consider it on the merits.
                                         6